ALLOWANCE
Claims 1-20 are allowed.

Priority
This application has claimed the benefit of PRO Application Number 62/901,904 filed on 09/18/2019. 

Response to Arguments
Argument 1, Applicant argues that Layar does not teach the newly amended portions to the independent claims.
Responding to Argument 1, applicant's argument has been fully considered but is moot because the newly amended claims has placed independent claim 1 and its dependent claims 2-9, independent claim 10 and its dependent claims 11-14, and independent claim 15 and its dependent claims 16-20, in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Layar et al. (EP 2560145 A2) and Swaminathan (US 2014/0168056 A1), do not expressly teach or render obvious the invention as recited in independent claims 1, 10, and 15.
The prior art of record teaches a computer-implemented method comprising: 
receiving, by an electronic device, a visual scene within a viewing window depicting a multi-frame real-time visual scene captured by a camera onboard the electronic device [Fig. 1, Para. 55, camera captures live image data stream]; 
identifying, by the electronic device, a plurality of elements of the visual scene [Fig. 1, (1006), Paras. 55, 61, identifies target object]; 
detecting, by the electronic device and based on the plurality of elements identified in the visual scene, at least one graphic indicator associated with at least one of the plurality of elements [Fig. 1, Para. 103, generate a reference image for the detected target object]; 
detecting, by the electronic device, at least one boundary associated with the at least one element [Fig. 6, Paras. 66, 116, determine the boundaries of the target object (i.e. four corners)]; 
generating, in the viewing window and based on the detection of the at least one graphic indicator, Augmented Reality (AR) motion graphics within the detected boundary [Fig. 1, Par. 77, generate an AR content item (i.e. AR motion graphic) to be placed on the target object]; and 
in response to determining that content related to the at least one element is available, retrieving the content and visually indicating an AR tracked control on the at least one element within the viewing window [Paras. 90, 148-149, the AR content item being interactive (i.e. flip over indicator or play button)]. 

However, the prior art of record does not teach generating, while additional content is being retrieved and based on the detection of the at least one graphic indicator, Augmented Reality (AR) motion graphics within the detected boundary. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of generating, while additional content is being retrieved and based on the detection of the at least one graphic indicator, Augmented Reality (AR) motion graphics within the detected boundary, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179